Citation Nr: 0336473	
Decision Date: 12/24/03    Archive Date: 12/29/03

DOCKET NO.  96-00 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1993 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veteran's claim of entitlement to service connection for 
a chronic psychiatric disorder.  He subsequently perfected a 
timely appeal as to the issue.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in March 
1994, and Supplemental Statements of the Case (SSOC) in 
June 2000 and December 2000.

In an October 2002 decision, the Board determined that the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and 
depression, had been previously denied by the RO in a May 
1989 rating decision.  After reviewing the record, the Board 
concluded that new and material evidence had been received, 
and the claim was reopened.  The Board then denied the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and a 
depressive disorder, on the merits.  The veteran subsequently 
appealed the matter to the United States Court of Appeals for 
Veterans Claims (Court). 

While that case was pending at the Court, the veteran's 
attorney and the VA Office of the General Counsel filed a 
joint motion to vacate the Board's decision, and to remand 
the veteran's claim of entitlement to service connection for 
PTSD to the Board for readjudication.  In that motion, it was 
noted that the parties were moving the Court to vacate the 
Board's October 2002 decision only to the extent that it 
denied entitlement to service connection for PTSD, and that 
the issue of entitlement to service connection for a 
depressive disorder was not a subject of the veteran's appeal 
to the Court or of the joint motion.

In a June 2003 Order, the Court granted the joint motion, 
vacated the Board's October 2002 decision with respect to the 
denial of entitlement to service connection for PTSD, and 
remanded this claim to the Board for readjudication.

The case was subsequently returned to the Board for further 
appellate review, consistent with the Order of the Court.


REMAND

As noted, the veteran is seeking service connection for PTSD.  
He has pointed to two specific in-service stressors that he 
believes led to his claimed PTSD.  First, he contends that 
there was a fire while he was on board the U.S.S. Simon 
Bolivar, and that he experienced feelings of guilt because he 
felt some responsibility for that fire.  He believes that 
these feelings of guilt led him to develop PTSD.  Second, he 
also contends that the fact that he served as a missile 
control fire systems technician led to his PTSD, because it 
went against his conscience and his personal opposition to 
the potential use of nuclear weapons.  He further argues that 
his concerns in that regard were not taken seriously by his 
superiors, and that this belief led to his developing 
psychiatric problems in service. 

As discussed in the Introduction, this claim was denied in an 
October 2002 decision of the Board.  The veteran subsequently 
appealed that decision to the Court.  The parties to the 
litigation then filed a joint motion to vacate the Board's 
decision, and to remand the claim for readjudication.  In the 
joint motion, the parties asserted that the Board had erred 
by failing to make a finding as to whether or not the veteran 
had served in combat while in service.  The parties also 
noted that the Board had acknowledged that no effort had been 
made to verify the veteran's report of a fire on board his 
nuclear submarine, but that it had also found that such 
development was not necessary because the evidence had 
established that PTSD was not incurred in or aggravated by 
service.  The parties asserted, however, that the Board had 
failed to consider diagnoses of PTSD contained in medical 
records dated in 1997 and 2000.  Thus, the parties concluded 
that the Board should consider this evidence, and that 
appropriate steps should be taken to verify whether a fire 
had occurred aboard the veteran's vessel. 

In accordance with the Court Order and the joint motion, the 
Board concludes that additional evidentiary development is 
necessary in order to attempt to verify the veteran's report 
of a fire aboard his nuclear submarine.  In particular, the 
Board finds that a remand is warranted, so that the RO can 
contact the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR) or any other appropriate agency, and 
request verification of a fire having occurred during the 
period in which the veteran was serving aboard the USS Simon 
Bolivar.  In this regard, the Board notes that the veteran's 
attorney recently requested the assistance of VA in obtaining 
this evidence, in a letter dated in August 2003.

The Board also finds that, while this case is in remand 
status, the RO should arrange for the veteran to undergo a VA 
psychiatric examination to determine whether the veteran has 
PTSD as a result of his military service.

In addition, the Board further finds that the RO should 
ensure that all notification action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096, is completed in full.  Furthermore, the RO 
should inquire as to whether the veteran has obtained any 
additional treatment in regard to his claimed disability.  If 
so, the records of such treatment should be obtained and 
associated with his VA claims folder.

As noted above, the parties to the joint motion asserted that 
the Board erred in the October 2002 decision by failing to 
make a finding as to whether or not the veteran had served in 
combat while in service, and by failing to consider diagnoses 
of PTSD contained in medical records dated in 1997 and 2000.  
The Board notes that these concerns will be addressed in 
detail once the aforementioned development has been completed 
and this case has been returned to the Board by the RO.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with applicable law and 
judicial precedent.

2.  The RO should contact the veteran and 
request that he provide the names and 
addresses of any health care providers 
who may possess additional records 
pertinent to his claim which are not 
already included within his VA claims 
folder.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of any pertinent 
treatment records identified by the 
veteran in response to this request, 
which have not been previously secured.

3.  The RO should also request from the 
veteran that he submit additional 
corroborating evidence of his claimed 
stressors.  The veteran should be advised 
that meaningful research of his stressors 
will require him to provide the "who, 
what, where and when" of each stressor, 
to include the dates of events already 
described by the veteran.  In particular, 
the veteran should be requested to 
provide the name, rank, unit, and any 
other clarifying information as to the 
identity of any individuals involved in 
the alleged stressor events, particularly 
the names of any casualties.  The veteran 
should also be advised that this 
information is vitally necessary to 
obtain supportive evidence of the 
stressor events, and that he must be as 
specific as possible because, without 
such details, an adequate search for 
verifying information cannot be 
conducted.  In particular, the veteran 
should provide the specific dates and 
additional detail regarding the fire that 
allegedly occurred aboard the USS Simon 
Bolivar, as well as the names and other 
identifying information pertaining to the 
individuals involved.


4.  Following the receipt of the 
requested information, the RO should 
review the file and prepare a summary of 
all of the veteran's claimed stressors.  
This summary, together with a copy of the 
DD Form 214, a copy of this Remand, and 
all associated documents should be sent 
to the USASCRUR or any other appropriate 
agency.  That agency should be asked to 
provide any information that might 
corroborate the veteran's alleged 
stressors.  The RO should then prepare a 
report detailing the nature of any 
stressors which it has determined are 
established by the record.  This report 
is then to be added to the claims folder.

5.  Once the foregoing has been 
completed, the RO should make 
arrangements for the veteran to be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder.  The claims 
folder must be provided  to the examiner 
for review.  The examining psychiatrist 
should determine the nature and extent of 
the veteran's current psychiatric 
disorder(s), if any, and should reconcile 
to the extent possible any discrepancies 
that may exist between any current 
diagnosis and past diagnoses, in light of 
the veteran's entire medical history.  If 
a diagnosis of PTSD is made, the specific 
stressor(s) to which it is related must 
be set forth, pursuant to the criteria in 
the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed. (DSM-IV).  The 
examiner should discuss any pertinent 
medical opinions that have been 
previously offered regarding the 
sufficiency of this stressor, expressing 
agreement or disagreement therewith, and 
giving reasons for such agreement or 
disagreement.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2003).


